 
Exhibit 10.1.4
 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT, dated as of June 30, 2017, between LMR USA LLC, a New York
limited liability company, having an address at P.O. Box 180240, Brooklyn, New
York 11218 ("Landlord"), and NETWORK BILLING SYSTEMS LLC D/B/A FUSION, a New
Jersey limited liability company, as of the date of this agreement having an
address at 695 US Route 46 West, Fairfield, New Jersey 07004 ("Tenant").
 
1. Premises. The Landlord does hereby lease to the Tenant and the Tenant does
hereby rent from the Landlord, the premises known as: approximately 13,511
rentable square feet on the Second (2) floor, Northwest corner and described on
the schedule attached hereto as Exhibit "A" (“Premises”) and up to 1,467 of
windowless storage space located on the first floor of the building known as 695
Route 46, Fairfield, New Jersey (herein designated as the “Building”). All space
and building areas shall be in accordance with BOMA ANSI Z 65.1 1980 (Reaffirmed
1996). In addition thereto, Tenant shall have the right to use, on a
non-exclusive basis, and in common with the other tenants of the Building, the
Common Areas of the Building, which include the lobby seating area, fitness
center, cafeteria, common conference rooms to be built and the number of parking
spaces identified elsewhere herein.
 
 
2. Term. Ten (10) years and Ten (10) months (“Term”) commencing on the
Commencement Date (as defined in Section 3 herein).
 
3. Commencement Date.
 
3.1           This Lease shall commence on the Commencement Date and shall be
for the Term, plus the portion of a calendar month, if any, from the
Commencement Date to the last day of the calendar month in which such
Commencement Date occurs. As used in this Lease, the term “Commencement Date",
as advanced or postponed pursuant to the terms hereof, shall be defined as the
last to occur of:
 
(a) November 1, 2017; or
 
(b) the date on which the Tenant shall receive a certificate of occupancy or a
temporary certificate of occupancy for the Premises; or
 
(c) the date on which the Premises are "substantially completed" (as defined in
Section 3.3).
 
3.2           Notwithstanding anything herein to the contrary, if this Lease is
fully executed on or before June 30, 2017, Landlord shall use all commercially
reasonable efforts to Substantially Complete (as defined below) the Premises on
or before October 15, 2017 (hereinafter the “Target Date”), without penalty.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
3.3.           Substantial Completion. Subject to the provisions of Section 34,
Landlord shall use all commercially reasonable efforts to "substantially
complete" the Premises by the Target Date. "Substantially Complete” means that:
(i) the construction of the improvements described in Section 34 have been
completed so that Tenant can legally occupy and use the Premises for their
intended purposes without material interference to Tenant conducting its
ordinary business activities in and from the Premises, (ii) Tenant has ready
access to the Building and Premises through the lobby, hallways and elevators,
(iii) the Premises are ready for installation of any equipment, furniture,
fixtures or decoration that Tenant will install, and (iv) Tenant shall have
received three (3) business days prior written notice that the Premises are
available for its occupancy.
 
4. Use of Premises. Tenant covenants that Tenant shall use and occupy the
Premises continuously during the Term and solely as general office use,
warehousing of telecom equipment (in storage space) or any other affiliated
lawful use in accordance with applicable zoning regulations and for no other
purpose; however Tenant shall be responsible for all c/o applications associated
with work performed following Tenant taking possession of the Premises. C/o
applications associated with work to be performed by Landlord shall be obtained
by Landlord. For purposes of this Lease, the term “general office use” shall not
include use as a school, college, university, or educational institution of any
type, use for any purpose which in not consistent with the operation of the
Building as a first-class office building, use as a recruitment or temporary
help service or agency, or any use involving regular traffic by the general
public. The Tenant shall not, and shall not allow others, to occupy or use the
Premises or any part thereof for any purposes other than as herein limited, nor
for any purpose deemed unlawful, disreputable, or extra hazardous, on account of
fire or other casualty.
 
Tenant shall not use or occupy the Premises in violation of any certificate of
occupancy, permit, or other governmental consent issued for the Building, a copy
of which will be delivered to Tenant promptly upon request but in no event later
than five (5) business days. If any governmental authority, after the
commencement of the Term, shall contend or declare that the Premises are being
used for a purpose which is in violation of such certificate of occupancy,
permit, or consent, then Tenant shall, upon five (5) business days’ written
notice from Landlord immediately discontinue such use of the Premises. If
thereafter the governmental authority asserting such violation threatens,
commences or continues criminal or civil proceedings against Landlord for
Tenant's failure to discontinue such use, in addition to any and all rights,
privileges and remedies given to Landlord under this Lease for a default,
Landlord shall have the right to terminate this Lease forthwith. Tenant shall
indemnify and hold Landlord harmless of and from any and all liability for any
such violation or violations.
 
 
LL INITIAL____JW________
          TENANT INITIAL___GH_____________
 

 
 
5. “Annual Base Rent" shall mean the amount set forth herein below which does
not include the 1,467 sq. feet of window less storage space located on the first
floor of the Building.
 
YEAR
ANNUAL BASE RENT
MONTHLY BASE RENT
Amount P.S.F
Year 1
 $32,651.58
 $16,325.79
14.50
Year 2
 $202,665.00
 $16,888.75
15.00
Year 3
 $209,420.50
 $17,451.71
15.50
Year 4
 $216,176.00
 $18,014.67
16.00
Year 5
 $222,931.50
 $18,577.63
16.50
Year 6
 $229,687.00
 $19,140.58
17.00
Year 7
 $236,442.50
 $19,703.54
17.50
Year 8
 $243,198.00
 $20,266.50
18.00
Year 9
 $249,953.50
 $20,829.46
18.50
Year 10
 $256,709.00
 $21,392.42
19.00
10 months
 $219,553.75
 $21,955.38
19.50

 
5.1            
Free Rent:
 
5.1.1 Tenant shall receive the following months free of rent:
 
Ten (10) months’ free rent starting on the Commencement Date.
 
Free rent excludes electricity charges associated with the Premises but includes
CAM, utility taxes or any other additional rent for which Tenant is responsible
to pay.
 
5.1.2 If the Premises are not accessible due to flooding, Tenant shall receive
five (5) days of free rent for each day the Premises are not accessible. In
addition, if Building services are interrupted to all or any part of the
Premises as a result of Landlord’s fault or negligence, for more than ten (10)
consecutive days, then Tenant shall have the right to cease paying its Base Rent
and Additional Rent payments (pro-rated based upon the portion of the Premises
not receiving the services) beginning with the day of interruption, until such
services are reinstated.
 
5.2            
Storage space,
 
5.2.1. Landlord will provide Tenant with windowless storage space located on the
first (1st) floor of the Building, consisting of approx. 1,467square feet.
 
            
5.2.2 The Base rent for this “storage ” space shall initially be charged at an
annual rate of $8.00 per square feet, and shall be subject to annual increase at
the same rate as provided for the other space leased hereunder by Tenant.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
5.2.3 In addition to the Base rent for the storage space, Tenant agrees to pay
Landlord an additional sum of $1.75 per square feet per month for electricity
usage within the “storage space.”
 
5.2.4 Tenant shall be responsible for all other CAM and other expenses, as
contemplated by section 7.
 
5.3            
Renewal Option.
 
5.3.1                      Exercise of Option. Tenant shall have the right, at
its sole option, to renew the term of the Lease for all or a portion of the
Premises (each a "Renewal Option" and collectively, the “Renewal Options”) for
two additional terms of five (5) years each (each a "Renewal Term" and
collectively, the “Renewal Terms”). The Renewal Options may be exercised by
Tenant by delivering a written notice to Landlord (the "Renewal Notice") stating
that Tenant is exercising the Renewal Option, which notice must be delivered to
Landlord no less than nine (9) months prior to the end of the then applicable
Lease Term . Upon the giving of the Renewal Notice, the Lease shall be deemed
renewed for the applicable Renewal Term with the same force and effect as if
such Renewal Term had originally been included in the original term, and the
Lease expiration date shall be appropriately extended. Each Renewal Term shall
commence on the day after the then existing Lease expiration date (the "Renewal
Terms Commencement Date") and shall expire at 11:59 p.m. on the date preceding
the fifth (5th) anniversary of the Renewal Term Commencement Date
 
5.3.2                      Terms. All of the terms, covenants and conditions of
the Lease shall continue in full force and effect during each Renewal Terms,
except that (i) the rent for the first year of each Renewal Term shall be based
on 100% of the fair market value as defined by reasonable brokers with the
average. of 3 broker opinions used for the valuation, (ii) the rent for each
subsequent year of the Renewal Term will increase by $.50 p.s.f, (iii) the Tax
Base (as defined elsewhere herein) for the Renewal Term will change at the
beginning of each Renewal Term, (iv) in the event that Tenant elects to renew
the Lease for a portion of the Premises only, then for the purposes of
calculating Tenant's Tax Payment (as defined elsewhere herein) allocable to the
Renewal Term Tenant's Proportionate Share as defined elsewhere herein) shall be
deemed to be the fraction, expressed as a percentage, the numerator of which
shall be the number of rentable square feet included within such portion of the
Premises so renewed and the denominator of which shall be the number of rentable
square feet in the Building, and (v) there shall be no rent free periods or
other agreed periods of rent abatement.
 
5.4            
Right of First Offer:
 
5.4.1                      Landlord hereby grants Tenant an ongoing Right of
First Offer (“ROFO”) of any space that becomes available throughout the entire
Building. Once a tenant gives notice of a vacancy, Landlord shall promptly give
notice to the Tenant with priority of the availability. (“offer notice”). Upon
receipt Tenant of the offer notice, Tenant shall provide Landlord with a written
notice (“acceptance or rejection notice”) within ten (10) business days. Should
Tenant fail provide the required notice or specifically accept the additional
space, the Landlord may market the vacated space.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
5.4.2 The Base rent for the “ROFO” space (the “Offer Space”) shall be based on
100% of fair market value as determined in accordance with the mechanism set
forth in paragraph 5.3.2 above.
 
5.4.3 For purposes of calculating Tenant's Tax Payment and Building Operating
Expenses allocable to the Offer Space, Tenant's Share (as defined elsewhere
herein) shall be deemed to be the fraction, expressed as a percentage, the
numerator of which shall be the number of rentable square feet included within
the Offer Space calculated using the same loss factor as the denominator, and
the denominator of which shall be the number of rentable square feet in the
Building
 
5.4.4 This ROFO is subject to the ROFO rights of other existing tenants.
 
6 . 

Security.
 
6.1           In lieu of the cash security required by this Lease, Tenant shall
provide to Landlord an irrevocable transferable Letter of Credit in the amount
of $450,000.00, in form and substance reasonably satisfactory to Landlord and
issued by a financial institution reasonably approved by Landlord. Landlord
shall have the right, upon written notice to Tenant and regardless of the
exercise of any other remedy the Landlord may have by reason of a default by
Tenant, to draw upon said Letter of Credit to cure any default of Tenant or for
any purpose authorized by this Lease and, if Landlord does so, Tenant shall,
upon Landlord’s written demand but subject to the table below, fund the Letter
of Credit to the full amount then required. In the event of a sale of the
Building or a lease of the Building subject to this Lease, Landlord shall have
the right to transfer the security to the new owner or Building lessee.
 
After 22 months the Letter of Credit shall be reduced to $250,000.00
After 34 months the Letter of Credit shall be reduced to $200,000.00
After 46 months the Letter of Credit shall be lowered to $100,000.00
After 58 months the Letter of Credit shall be lowered to $ 50,000.00
 
The required Letter of Credit shall expire not earlier that thirty (30) days
after the expiration date of the Lease. Upon Landlord’s prior consent, the
Letter of Credit may be of the type which is automatic renewed on an annual
basis (annual renewal date), provided however, in such event Tenant shall
maintain the Letter of Credit and its renewals in full force and effect during
the entire Term of this Lease (including any renewals or extensions) and for a
period of thirty (30) days thereafter. The Letter of Credit will contain a
provision requiring this issuer thereto give the Landlord no less than sixty
(60) days’ advance written notice of the Tenant’s intention not to renew the
Letter of Credit on the next annual renewal date.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
7.            
Rent, Operating Expense and Property Taxes.
 
7.1           Base Rent. As rent for the Premises during each year of the Term,
Tenant shall pay to Landlord the Annual Base Rent, in equal monthly
installments, in advance on the first day of each calendar month during the
Term, and without deduction, setoff or demand in accordance with the schedule
set forth in Section 5.
 
7.2.           Definitions. For the purposes hereof, the following definitions
shall apply:
 
7.2.1 “Property" shall mean the Building, the land upon which same is situated
and all fixtures and equipment thereon or therein, all commonly owned or shared
appurtenances, including but not limited to, parking areas, walkways,
landscaping and utilities, whether located on the land upon which the Building
is situated or elsewhere.
 
7.2.2 "Building Expenses" shall be all those expenses paid or incurred by
Landlord in connection with the owning, maintaining, operating and repairing of
the Property or any part thereof, in a manner deemed reasonable and appropriate
by Landlord and shall include, without limitation, the following:
 
7.2.2.1 All costs and expenses of operating, repairing, lighting, cleaning, and
insuring (including liability for personal injury, death and property damage and
workers' compensation insurance covering personnel) the Property or any part
thereof, as well as all costs incurred in removing snow, ice and debris
therefrom and of policing and regulating traffic with respect thereto, and
depreciation of all machinery and equipment used therein or thereon, replacing
or repairing of pavement, parking areas, curbs, walkways, drainage, lighting
facilities, landscaping (including replanting and replacing flowers and other
planting);
 
7.2.2.2. Electricity, steam and fuel used in lighting, heating, ventilating and
air conditioning (which are not reimbursed by Tenant and other tenants of the
Building pursuant to the provisions Section 24 below) and all costs, charges,
and expenses incurred by Landlord in connection with any change of any company
providing electricity service including, without limitation, maintenance,
repair, installation and service costs associated therewith;
 
7.2.2.3 Maintenance and repair of mechanical and electrical equipment including
heating, ventilating and air conditioning equipment;
 
7.2.2.4 Window cleaning and janitor service, including equipment, uniforms and
supplies and sundries as described in the applicable schedule hereto;
 
7.2.2.5 Maintenance of elevators, stairways, rest rooms, lobbies, hallways and
other Common Areas;
 
  LL INITIAL____JW________
     TENANT INITIAL___GH_____________
 

 
 
7.2.2.6 Repainting and redecoration of all Common Areas;
 
7.2.2.7 Repair and maintenance of the parking areas, including without
limitation the resurfacing and striping of said areas;
 
7.2.2.8 Sales or use taxes on supplies or services;
 
7.2.2.9 Costs incurred to ensure that any systems serving the Building
(including, without limitation, elevator equipment security devices, alarm
systems, HVAC equipment and utility equipment) will accurately process date
and/or time data;
 
7.2.2.10 Management fees, administrative fee, wages, salaries and compensation
of all persons engaged in the maintenance, operation or repair of the Property
(including Landlord's share of all payroll taxes and the cost of an on-site or
near-site office and segregated storage area for Landlord's parts, tools and
supplies); The foregoing expenses of 7.2.2.10 shall not exceed three percent
(3%).
 
7.2.2.11 Legal, accounting and engineering fees and expenses, except for those
related to disputes with tenants or which are a result of and/or are based on
the negligence, willful misconduct or other tortuous conduct of Landlord or any
of its employees, representatives or agents;
 
7.2.2.12 Costs and expenses that may result from compliance with any
governmental laws or regulations that were not applicable to the Common Areas at
the time same were originally constructed;
 
7.2.2.13 All other expenses which under U.S. generally accepted accounting
principles would be considered as an expense of maintaining, operating or
repairing the Property. Notwithstanding the foregoing, all expenses (whether or
not such expenses are enumerated on items 1 through 12 of this Section 7.2.2)
which would be considered capital in nature under U.S. generally accepted
accounting principles shall be excluded from Building Expenses; and
 
7.2.2.14 Business Expenses. Controllable operating expenses shall not include
the items listed on Exhibit A attached hereto.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
7.2.3 “Taxes" shall mean all real property taxes including currently due
installments of assessments, sewer rents, ad valorem, charges, water rates,
rents and charges, front foot benefit charges, and all other governmental
impositions in the nature of any of the foregoing. Excluded from Taxes are (i)
federal, state or local income taxes, (ii) franchise, gift, transfer, excise,
capital stock, estate or inheritance taxes, and (iii) penalties or interest
charged for late payment of Taxes. If at any time during the Term the method of
taxation prevailing on the Commencement Date shall be altered so as to cause the
whole or any part of the items listed in the first sentence of this subparagraph
to be levied, assessed or imposed, wholly or partly as a capital levy, or
otherwise, on the rents received from the Building, wholly or partly in lieu of
imposition of, or in addition to, the increase of taxes in the nature of real
estate taxes issued against the Property, then the charge to Landlord resulting
from such altered additional method of taxation shall be deemed to be within the
definition of "Taxes."
 
7.2.4 "Common Areas" shall mean those areas and facilities which may be from
time to time furnished to the Building by Landlord for the non-exclusive general
common use of tenants and other occupants of the Building, their officers,
employees and invitees, including (without limitation) the lobby seating area,
hallways, stairs, parking facilities, washrooms, and elevators.
 
7.2.5  "Lease Year" shall mean the first twelve (12) month period following the
Commencement Date and each succeeding twelve (12) month period thereafter up to
the end of the Term; provided, however, that if the Commencement Date shall
occur on a day other than the first day of a calendar month, then the first
Lease Year shall include
that portion of a calendar month in which the Commencement Date occurs in
addition to the first twelve (12) month period.
 
7.2.6 “Lease Term” means the Term and all Renewal Terms.
 
7.2.7 “Rentable Area of the Building" means approximately 158,348 rentable
square feet, subject to adjustment in accordance with BOMA standards.
 
7.2.8 "Rentable Area of the Premises" means 13,511 rentable square feet.
 
7.2.9 "Tenant's Proportionate Share" means that percentage which is computed by
a fraction, the numerator of which is the Rentable Area of the Premises and the
denominator of which is the Rentable Area of the Building. As of the date of
this Lease, Tenant's Proportionate Share is approximately 9.45%.
 
7.2.10 “Base Year Building Expenses" shall mean the actual Building Expenses per
rentable square foot incurred by Landlord for the 2018 calendar year.
 
7.2.11 "Base Year Taxes” shall mean the actual Taxes incurred by Landlord per
rentable square foot for the 2018 calendar year.
 
7.3.           Rent Adjustments for Taxes.
 
7.3.1                      On or before April 30 of each Lease Year, Landlord
shall total the Taxes and shall allocate such Taxes to the Rentable Area of the
Building in the following manner: Taxes for the foregoing calendar year shall be
totaled and such total shall be divided by the total rentable square feet in the
Building thereby deriving the "Cost of Taxes Per Square Foot" of rentable area.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
7.3.2                      In the event that the Cost of Taxes Per Square Foot
assessed for any calendar year which is wholly or partly within the Term are
greater than the Base Year Taxes, Tenant shall pay to Landlord, as additional
rent at the time such Taxes are due and payable, Tenant’s Proportionate Share
(which, as of the date hereof, is 9.45%) of such excess. Any additional rent due
Landlord under this Section shall be due and payable within thirty (30) days
after Landlord shall have submitted a written statement to Tenant showing the
amount due together with a copy of the tax bill. For Tenant's obligation for
such additional rent at the beginning or end of the Lease, see Section 7.5.
Landlord may, in its reasonable discretion, make a reasonable estimate of such
additional rent with respect to Taxes, and require Tenant to pay each month
during such year 1/12 of such amount, at the time of payment of monthly
installments of Base Rent. In such event, Tenant shall pay, or Landlord shall
refund or credit to Tenant's account, any underpayment or overpayment of such
additional rent within thirty (30) days of Landlord's annual written statement
of Taxes due. Tenant shall have the right to examine, at Tenant's sole expense,
Landlord's records with respect to any such increases in rent; provided,
however, that unless Tenant shall have given Landlord written notice of
objection to any such statement within ninety (90) days after delivery thereof,
the same shall be conclusive and binding on Tenant. No credit shall be given to
Tenant if the cost of Taxes Per Square Foot are less than the Base Year Taxes.
 
All reasonable expenses incurred by Landlord (including attorneys', appraisers'
and consultants' fees, and other costs) in contesting any increase in Taxes or
any increase in the assessment of the Property shall be included as an item of
Taxes for the purpose of computing additional rent due hereunder. Tenant shall
receive its prorated share of any tax refunds resulting from contesting said
increases.
 
7.3.3                      Tenant’s pro rata share of real estate taxes based on
the percentage set forth in Section 7.3.2 above shall not increase by more than
three percent (3%) per year during the Lease Term and any renewal thereof.
 
7.4 Rent Adjustments for Building Expenses.
 
7.4.1                       On or before April 30 of each Lease Year, Landlord
shall compute the Building Expenses for such year and shall allocate such
expenses to the Rentable Area of the Building in the following manner: Building
Expenses shall be totaled and such total shall be divided by the total Rentable
Area of the Building thereby deriving the "Cost of Building Expenses Per Square
Foot" of rentable area.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
7.4.2                       In the event that the cost of Building Expenses Per
Square Foot of rentable area for any year which is wholly or partly within the
Lease Term are greater than the Base Year Building Expenses, Tenant shall pay to
Landlord, as additional rent, Tenant’s Proportionate Share (which as of the date
hereof is 9.45%) of such excess. Such additional rent shall be computed on a
year-to-year basis. Any such additional rent shall be due within forty-five (45)
days after Landlord has submitted a written statement to Tenant showing the
amount due. Landlord may, in its discretion, make a reasonable estimate of such
additional rent with respect to any calendar year, and require Tenant to pay
each month during such year 1/12 of such amount, at the time of payment of
monthly installments of Base Rent. In such event, Tenant shall pay, or Landlord
shall refund or credit to Tenants account, any underpayment or overpayment of
such additional rent within thirty (30) days of Landlord's written statement of
actual Building Expenses for the applicable calendar year. Tenant, at Tenant's
sole expense, shall have the right to examine Landlord's records with respect to
any such increases in rent; provided, however, that unless Tenant shall have
given Landlord written notice of objection to any such statement within ninety
(90) days after delivery thereof, the same shall be conclusive and binding on
Tenant. No credit shall be given to Tenant if the cost of Building Expenses Per
Square Foot are less than the Base Year Building Expenses. Notwithstanding
anything to the contrary contained herein, Landlord shall use diligent efforts
to keep Building Expenses at reasonable amounts, while maintaining the Building
as a first class office building.
 
7.4.3                      Controllable operating expenses shall not increase by
more than three percent (3%) per year during the Lease Term and any renewal
thereof.
 
7.5           Additional Rent Payments. Tenant’s obligation to pay any
additional rent accruing during the Lease Term pursuant to sections 7.3, 7.4 and
24 hereof shall apply pro rata to the proportionate part of a calendar year as
to Taxes and Building Expenses, in which this Lease begins or ends, for the
portion of each such year during which this Lease is in effect. Such obligation
to make payments of such additional rent shall survive the expiration or sooner
termination of the Lease Term, whether or not this Lease is superseded by a
subsequent lease of the Premises or of any other space or Tenant leaves the
Building; any such superseding lease shall not serve to supersede Tenant's
obligation for any such additional rent unless it makes express reference
thereto and recites that such additional rent is abated in consideration of the
superseding lease.
 
8.            
Payments.                                 
All payments or installments of any rent hereunder and all sums whatsoever due
under this Lease (including but not limited to court costs and reasonable
attorney’s fees) shall be deemed rent, shall be paid to Landlord at the address
designated by Landlord. If any amount of Annual Base Rent or additional rent
shall remain unpaid for ten (10) calendar days after such payment becomes due,
Landlord shall be entitled to charge interest at the rate of 12% per annum until
paid. Additionally, if any of Tenant's checks for payment of rent or additional
rent are returned to Landlord for insufficient funds, Tenant shall pay to
Landlord as additional rent $50.00 for each such check returned for insufficient
funds. Time is of the essence in this Lease.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
9. Tenant’s Improvements. Subsequent to the initial Leasehold improvements,
Tenant shall
have the right to make minor alterations up to $10,000 to the Premises which are
not structural in nature, including but not limited to, all finishes and
decorations and similar items without Landlord’s consent. Landlord will not
unreasonably withhold its consent to any other alterations, other than
structural.
 
Landlord shall not charge Tenant any fees associated with alterations as
described above. Tenant shall provide Landlord with a written plan describing
the nature and scope of any work sixty (60) days in advance of commencement.
 
Except as provided above, Tenant shall make such improvements to the Premises as
it may deem necessary at its sole cost and expense. Except as provided above in
this section, Tenant shall not make any alterations, decorations, installations,
additions or improvements to the Premises, including but not limited to, the
installation of any fixtures, equipment or other apparatus, without Landlord's
prior written consent, and then only by contractors or mechanics as reasonably
approved by Landlord; provided that in all events, Landlord shall not
unreasonably withhold, condition or delay its consent. All such additional work,
alterations, decorations, installations, additions or improvements shall be done
at Tenant’s sole expense and at such times and in such manner as Landlord may
from time to time reasonably designate. Landlord's consent to and/or approval of
Tenant's plans and specifications for any improvements shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities. All permanent alterations, decorations,
installations, additions or improvements made by either Landlord or Tenant upon
the Premises, except movable office furniture put in at the expense of Tenant
and other items as mutually agreed upon in writing, shall be the property of
Landlord and shall remain upon and be surrendered with the Premises at the
termination of this Lease without molestation or injury. Tenant shall be
required to restore any alterations or installations made under Section 58
hereof.
 
10.            
Repairs and Maintenance.
 
10.1 Tenant's Care of the Premises and Building. During the Lease Term Tenant
shall:
 
(i) keep the Premises and the fixtures, appurtenances and improvements therein
in good order and condition;
 
(ii) make repairs and replacements to the Premises required because of Tenant's
misuse or primary negligence, except to the extent that the repairs or
replacements are covered by Landlord's insurance as required hereunder;
 
(iii) repair and replace special equipment or decorative treatments installed by
or at Tenant's request and that serve the Premises only, except to the extent
the repairs or replacements are needed because of misuse or negligence by the
Landlord of any of its agents, contractors or employees, and are not covered by
Tenant's insurance as required hereunder;
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
(iv) pay for all damage to the Building, its fixtures and appurtenances, as well
as all damages sustained by tenants or occupants of the Building due to any
waste, misuse or neglect of the Premises, its fixtures and appurtenances by
Tenant, except to the extent that the repair of such damage is covered by
Landlord's insurance as required hereunder; and
 
(v) not commit waste.
 
In addition Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot area which such floor was designed to
carry and which may be allowed under applicable laws. Landlord reserves the
right to prescribe the weight and position of all heavy equipment brought onto
the Premises and prescribe any reinforcing required under the circumstances, all
such reinforcing to be at Tenant's expense.
 
10.2            Landlords Repairs. Except for the repairs and replacements that
Tenant is required to make pursuant to Section 10.1 above, Landlord shall make
all other repairs and replacements to the Premises, Common Areas and Building
(including Building fixtures and equipment) as shall be reasonably deemed
necessary to maintain the Building in a condition comparable to other first
class suburban office buildings in New Jersey. This maintenance shall include
the roof, foundation, exterior walls, interior structural walls, all structural
components, and all systems such as mechanical, electrical, multi-tenant HVAC,
and plumbing. The costs associated with such repairs shall be deemed a part of
Building Expenses; provided, however, that costs of all of such repairs which
would be considered capital in nature under U.S. generally accepted accounting
principles shall be paid by Landlord. There shall be no allowance to Tenant for
a diminution of rental value, no abatement of rent, and no liability on the part
of Landlord by reason of inconvenience, annoyance or injury to business arising
from Landlord, Tenant or others making any repairs or performing maintenance as
provided for herein, unless such inconvenience, annoyance or injury to business
is caused by the gross negligence or willful misconduct of Landlord or its
employees, agents and representatives.
 
10.3            Time for Repairs. Repairs or replacements required pursuant to
Section 10.1 and 10. 2 above shall be made within a reasonable time (depending
on the nature of the repair or replacement needed; generally no more than
fifteen (15) days) after receiving notice or having actual knowledge of the need
for a repair or replacement.
 
11.            
Surrender of the Premises. Upon the termination of this Lease, Tenant shall
surrender the Premises to Landlord in the same broom clean condition that the
Premises were in on the Commencement Date except for:
 
(i)
ordinary wear and tear;
 
(ii) damage by the elements, fire, and other casualty unless Tenant would be
required to repair under the provisions of this Lease;
 
(iii) damage arising from any cause not required to be repaired or replaced by
Tenant; and
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
(iv) alterations as permitted by this Lease unless consent was conditioned on
their removal.
 
On surrender, Tenant shall remove from the Premises its personal property, trade
fixtures and any alterations required to be removed pursuant to the terms of
this Lease and repair any damage to the Premises caused by this removal. Any
items not removed by Tenant as required above shall be considered abandoned.
Landlord may dispose of abandoned items as Landlord chooses and bill Tenant for
the cost of their disposal.
 
12.            
 Insurance.
 
12.1           Tenant's Insurance. Tenant shall keep in force at its own
expense, so long as this Lease remains in effect, (a) public liability
insurance, including insurance against assumed or contractual liability under
this Lease, with respect to the Premises, to afford protection with limits, per
person and for each occurrence, of not less than Two Million Dollars
($2,000,000), combined single limit, with respect to personal injury and death
and property damage, such insurance to provide for only a reasonable deductible,
(b) all-risk property and casualty insurance, including theft, and water
insurance, written at replacement cost value and with replacement cost
endorsement, covering all of Tenant's personal property in the Premises and all
improvements installed in the Premises by or on behalf of Tenant whether
pursuant to the terms of Section 9, or otherwise, (c) if, and to the extent,
required by law, workmen's compensation or similar insurance offering statutory
coverage and containing statutory limits, (d) and (d) business interruption
insurance in an amount sufficient to reimburse Tenant for loss of earnings
attributable to prevention of access to the Building or the Premises for a
period of at least twelve (12) months. Such policies shall be maintained in
companies and in form reasonably acceptable to Landlord and shall be written as
primary policy coverage and not contributing with, or in excess of, any coverage
which Landlord shall carry. Tenant shall provide the policy or policies of such
required insurance or certificates thereof to Landlord upon its written request,
which policies shall name Landlord or its designee and, at the request of
Landlord, its mortgagees, as additional named insured and shall also contain a
provision stating that such policy or policies shall not be canceled except
after thirty (30) day's written notice to Landlord or its designees. All such
policies of insurance shall be effective as of the Commencement Date and shall
be maintained in force at all times during the Lease Term. Any insurance
required of Tenant hereunder may be furnished by Tenant under a blanket policy
carried by it, provided that such blanket policy shall contain an endorsement
that names Landlord as an additional insured, specifically references the
Premises, and guarantees a minimum limit available for the Premises equal to or
greater than the insurance amounts required under this Article.
 
In addition to the foregoing insurance coverage, Tenant shall require any
contractor retained by it to perform work on the Premises to carry and maintain,
at no expense to Landlord, during such times as contractor is working in the
Premises, a non-deductible (i) comprehensive general liability insurance policy,
including, but not limited to, contractor's liability coverage, contractual
liability coverage, completed operations coverage, broad form property damage
endorsement and contractor's protective liability coverage, to afford protection
with limits per person and for each occurrence, of not less than Two Hundred
Thousand Dollars ($200,000.00), combined single limit, with respect to personal
injury and death and property damage, such insurance to provide for no
deductible, and (ii) workmen's compensation insurance or similar insurance in
form and amounts as required by law.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
In the event of damage to or destruction of the Premises and the termination of
this Lease by Landlord pursuant to Section 18 herein, Tenant agrees that it
shall pay Landlord all of its insurance proceeds relating to improvements made
in the Premises by or on behalf of Tenant whether pursuant to the terms of
Section 9, or otherwise. If Tenant fails to comply with its covenants made in
this Section, if such insurance would terminate or if Landlord has reason to
believe such insurance is about to be terminated, Landlord may at its option
cause such insurance as it in its sole judgment deems necessary to be issued,
and in such event Tenant agrees to pay promptly upon Landlord's demand, as
additional rent the premiums for such insurance.
 
12.2           Landlord's Insurance. Landlord shall keep in force at its own
expense (a) contractual and comprehensive general liability insurance, including
public liability and property damage, with a minimum combined single limit of
liability of Two Million Dollars ($2,000,000.00) for personal injuries or death
of persons occurring in or about the Building and Premises, and (b) all-risk
property and casualty insurance written at replacement cost value covering the
Building and all of Landlord's improvements in and about same.
 
12.3           Waiver of Subrogation. Each party hereto waives claims arising in
any manner in its favor and against the other party and agrees that neither
party hereto shall be liable to the other party or to any insurance company (by
way of subrogation or otherwise) insuring the other party for any loss or damage
to the Building, the Premises or other tangible property, or any resulting loss
of income, or losses under worker's compensation laws and benefits, or against
liability on or about the Building, even though such loss or damage might have
been occasioned by the negligence of such party, its agents or employees if any
such loss or damage is covered by insurance benefiting the party suffering such
loss or damage as was required to be covered by insurance carried pursuant to
this Lease. Landlord shall cause each insurance policy carried by it insuring
against liability on or about the Building or insuring the Premises and the
Building or income resulting therefrom against loss by fire or any of the
casualties covered by the all-risk insurance carried by it hereunder to be
written in such a manner as to provide that the insurer waives all right of
recovery by way of subrogation against Tenant in connection with any loss or
damage covered by such policies. Tenant shall cause each insurance policy
carried by it insuring against liability or insuring the Premises (including the
contents thereof and Tenant's Improvements installed therein by Tenant or on its
behalf) against loss by fire or any of the casualties covered by the all-risk
insurance required hereunder to be written in such a manner as to provide that
the insurer waives all right of recovery by way of subrogation against Landlord
in connection with any loss or damage covered by such policies.
 
12.4           Conduct on Premises. Tenant shall not do, or permit anything to
be done in the Premises, or bring or keep anything therein which shall, in any
way, increase the rate of fire insurance on the Building, or invalidate or
conflict with the fire insurance policies on the Building, fixtures or on
property kept therein, or obstruct or interfere with the rights of Landlord or
of other tenants, or in any other way injure or annoy Landlord or the other
tenants, or subject Landlord to any liability for injury to persons or damage to
property, or interfere with the good order of the Building, or conflict with
applicable laws, or the New Jersey Fire Underwriters Rating Bureau, Tenant
agrees that any increase of fire insurance premiums on the Building or contents
caused by the occupancy of Tenant and any expense or cost incurred in
consequence of negligence or carelessness or the willful action of Tenant,
Tenant's employees, agents, servants, or invitees shall, as they accrue be added
to the rent heretofore reserved and be paid as apart thereof; and Landlord shall
have all the rights and remedies for the collection of same as are conferred
upon Landlord for the collection of rent provided to be paid pursuant to the
terms of this Lease.
 
  LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
13.            
Rules and Regulations. Tenant shall be bound by the rules and regulations set
forth and made apart hereof. Landlord shall have the right, from time to time,
to issue additional or amended rules and regulations regarding the use of the
Building, so long as the rules shall be reasonable and non-discriminatory
between tenants. When so issued and after ten (10) business days' notice to
Tenant, the same shall be considered a part of this Lease and Tenant covenants
that the additional or amended rules and regulations shall likewise be
faithfully observed by Tenant, and shall use its reasonable efforts to insure
that such rules and regulations shall be observed by the employees, clients and
service providers of Tenant, provided, that the additional or amended rules are
made applicable to all office tenants similarly situated as Tenant. Landlord
shall not be liable to Tenant for the violation of any of the rules and
regulations, or the breach of any covenant or condition in any lease, by any
other tenant in the Building.
 
14. [Intentionally omitted]
 
15.            
Mechanics' Liens. Tenant shall not do or suffer to be done any act, matter or
thing whereby Tenants interest in the Premises, or any part thereof, may be
encumbered by any mechanics' lien. Tenant shall discharge, or bond within sixty
(60) days after the date of filing, any mechanics' liens filed against Tenant's
interest in the Premises, or any part thereof, purporting to be for labor or
material furnished or to be furnished to Tenant. Landlord shall not be liable
for any labor or materials furnished or to be furnished to Tenant upon credit,
and no mechanics' or other lien for labor or materials shall attach to or affect
the reversionary or other estate or interest of Landlord in and to the Premises,
or the Property.
 
16.            
Tenants Failure to Repair. In the event that Tenant fails after thirty (30)
days' prior written notice from Landlord (or fails to commence to cure within
thirty (30) days and diligently prosecute the completion if such repair is not
capable of cure within thirty (30) days), to keep the Premises in a good state
of condition and repair pursuant to Section 10 above, or to do any act or make
any payment required under this Lease or otherwise fails to comply herewith,
Landlord may, at its option (but without being obliged to do so) immediately, or
at any time thereafter and without notice, perform the same for the account of
Tenant, including the right to enter upon the Premises at all reasonable hours
to make such repairs, or do any act or make any payment or compliance which
Tenant has failed to do, and upon demand, Tenant shall reimburse Landlord for
any such expense incurred by Landlord including but not limited to any costs,
damages and counsel fees. Any moneys expended by Landlord, as aforesaid, shall
be deemed additional rent, collectible as such by Landlord. All rights given to
Landlord in this Section shall be in addition to any other right or remedy of
Landlord herein contained.
 
17.
Eminent Domain. If (1) the whole or more than fifty percent (50%) of the floor
area of the Premises shall be taken or condemned by Eminent Domain for any
public or quasi-public use or purpose, and either Landlord or Tenant shall
elect, by giving written notice to the other, or (2) more than twenty-five
percent (25%) of the rentable floor area of the Building shall be so taken, and
Landlord elects to terminate the leases allocable to at least 25% of the
rentable area of the Building, and Landlord shall elect, in its sole discretion,
by giving written notice to Tenant, any written notice to be given not more than
sixty (60) days after the date on which title shall vest in such condemnation
proceeding, to terminate this Lease, then, in either such event, the Term of
this Lease shall cease and terminate as of the date of title vesting. In case of
any taking or condemnation, whether or not the Term of this Lease shall cease
and terminate, the entire award shall be the property of Landlord, and Tenant
hereby assigns to Landlord all its right, title and interest in and to any such
award, except that Tenant shall be entitled to claim, prove and receive in the
proceedings such awards as may be allowed for moving expenses, loss of profit
and fixtures and other equipment installed by it which shall not, under the
terms of this Lease, be or become the property of Landlord at the termination
hereof, but only if such awards shall be made by the condemnation, court or
other authority in addition to, and be stated separately from, the award made by
it for the Property or part thereof so taken .
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
18.            
Fire and Other Casualty. In case of partial damage to the Premises by fire or
other casualty insured against by Landlord, Tenant shall give immediate notice
thereof to Landlord, who shall thereupon cause damage to all property owned by
it to be repaired with reasonable speed at expense of Landlord, due allowance
being made for reasonable delay which may arise by reason of adjustment of loss
underinsurance policies on the part of Landlord and or Tenant, and for
reasonable delay on account of "labor troubles" or any other cause beyond
Landlord's reasonable control, and to the extent that the Premises are rendered
untenantable the rent shall proportionately abate from the date of such
casualty, provided the damage above mentioned occurred without the fault or
neglect of Tenant, Tenant's servants, employees, agents or visitors. If such
partial damage is due to the fault or neglect of Tenant, or Tenant's servants,
employees, agents, clients or service providers, the damage shall be repaired by
Landlord to the extent of Landlord's insurance coverage, but there shall be no
apportionment or abatement of rent. In the event the damage shall be so
extensive to the whole Building as to render it uneconomical, in Landlord's
reasonable opinion, to restore for its present uses and Landlord shall decide
not to repair or rebuild the Building, this Lease, at the option of Landlord,
shall be terminated upon written notice to Tenant and the rent shall, in such
event, be paid to or adjusted as of the date of such damage, and the terms of
this Lease shall expire by lapse of time and conditional limitation upon the
third day after such notice is mailed, and Tenant shall thereupon vacate the
Premises and surrender the same to Landlord and such termination shall release
Tenant.
 
19.            
Property Loss or Damage. Landlord, its agents and employees shall not be liable
to Tenant for (i) any damage or loss of property of Tenant placed in the custody
of persons employed to provide services for or stored in or about the Premises
and/or the Building, unless such damage or loss is the result of the willful
misconduct of Landlord, its agents, contractors or employees, (ii) any injury or
damage to persons, property or the business of Tenant resulting from a latent
defect in the condition of the Building, and (iii) interference with the light,
air, or other incorporeal hereditaments of the Premises.
 
20.            
Assignment and sublease. So long as Tenant is not in monetary default of any of
the terms and conditions hereof, and further provided that Tenant has fully and
faithfully performed all material terms and conditions of this Lease, Landlord
shall not unreasonably withhold, condition or delay its consent to an assignment
of this Lease or sublease of the Premises for any of the then remaining portion
of the unexpired Lease Term provided: (i) the assignee shall assume the
obligations of the existing Letter of Credit or provide a substitute letter of
credit reasonably acceptable to Landlord and the net assets of the assignee or
sublessee shall not be less than the net assets of Tenant at the time of the
signing of this Lease; (ii) in the event of an assignment, such assignee shall
assume in writing all of Tenant's obligations under this Lease for the remainder
of the Lease Term; and (iii) in the event of a sublease, such sublease shall in
all respects be subject to and in conformance with the terms of this Lease. If
this Lease be assigned, or if the Premises or any part thereof be underlet or
occupied by anybody other than Tenant, Landlord may, after default by Tenant,
collect rent from the assignee, undertenant or occupant and apply the net amount
collected to the rent herein reserved, but no such collection shall be deemed a
waiver of this covenant, or the acceptance of the assignee, undertenant or
occupant as tenant, or a release of Tenant from the further observance and
performance by Tenant of the covenants herein contained. In addition, in the
event of a proposed assignment, Landlord shall have the right, but not the
obligation, to terminate this Lease by giving Tenant thirty (30) days' advance
written notice ("Landlord's Termination Notice"); provided, however, that Tenant
shall have the right to abrogate Landlord's Termination Notice by notifying
Landlord within ten (10) business days after receipt of Landlord's Termination
Notice of the withdrawal of the consent to the assignment. For purposes of the
foregoing, a transfer by operation of law or transfer of controlling interest in
Tenant as same exists as of the date hereof, shall be deemed to be an assignment
of this Lease. Landlord's acceptance of any name submitted by Tenant, an agent
of Tenant, or anyone acting by, through or under Tenant for the purpose of being
listed on the Building directory will not be deemed, nor will it substitute for,
Landlord's consent, as required by this Lease, to any sublease, assignment, or
other occupancy of the Premises by anyone other than Tenant or Tenant's
employees. Fifty percent (50%) of any net profit or additional consideration or
rent (taking into consideration the costs incurred by Tenant to sublease or
assign the Premises, including, without limitation, brokerage commissions,
reasonable legal fees and remodeling costs) in excess of the Base Rent or
Additional Rent payable by Tenant hereunder which is payable to Tenant as a
result of any assignment or subletting shall be paid to Landlord as Additional
Rent when received by Tenant. All the foregoing notwithstanding, Tenant shall
not enter into any lease, sublease, license, concession or other agreement for
the use, occupancy or utilization of the Premises or any portion thereof, which
provides for a rental or other payment for such use, occupancy or utilization
based in whole or in part on the income or profits derived by any person or
entity from the property leased, used, occupied or utilized. Any such purported
lease, sublease, license, concession or other agreement shall be absolutely void
and ineffective as a conveyance of any right or interest in the possession, use
or occupancy of any part of the Premises. Any consent by Landlord hereunder
shall not constitute a waiver of strict future compliance by Tenant with the
provisions of this Section.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
Notwithstanding anything herein to the contrary, Tenant shall have the right to
assign the Lease or sublet all or a portion of the Premises to a parent,
affiliate or subsidiary, or related company, or to a successor-in-interest
resulting from a merger, consolidation, joint venture or reorganization, or to
any entity which acquires all or substantially all of Tenant's interest, without
obtaining Landlord's consent, provided that (i) to the extent that Tenant
continues to exist after such corporate event or reorganization, Tenant shall
remain liable under the terms hereof, and (ii) Tenant notifies Landlord in
advance of such event and delivers to Landlord written evidence that such new
entity assumes all of the liabilities and obligations hereunder.
 
21.         

Event of Default. Any one or more of the following events shall constitute an
"Event of Default" hereunder, at Landlord's election:
 
(a)           
the sale of Tenant's interest in the Premises under attachment, execution or
similar legal process or, the adjudication of Tenant as a bankrupt or insolvent,
unless such adjudication is vacated within ninety (90) days;
 
(b)           
the filing of a voluntary petition proposing the adjudication of Tenant (or any
guarantor of Tenant's obligations hereunder) as a bankrupt or insolvent, or the
reorganization of Tenant (or any such guarantor), or an arrangement by Tenant
(or any such guarantor) with its creditors, whether pursuant to the Federal
Bankruptcy Code or any similar federal or state proceeding, unless such petition
is filed by a party other than Tenant (or any such guarantor) and is withdrawn
or dismissed within ninety (90) days after the date of its filing;
 
(c)           
the admission, in writing, by Tenant (or any such guarantor) of its inability to
pay its debts when due;
 
(d)           
the appointment of a receiver or trustee for the business or property of Tenant
(or any such guarantor), unless such appointment is vacated within ninety (90)
days of its entry;
 
(e)           
the making by Tenant (or any such guarantor) of an assignment for the benefit of
its creditors, or if, in any other manner, Tenant's interest in this Lease shall
pass to another by operation of law;
 
(f)           
the failure of Tenant to pay, more than once in any calendar year, any rent,
additional rent or other sum of money when due and such failure continues for a
period of seven (7) days after receipt of written notice that the same is past
due hereunder;
 
(g)           
Tenant shall fail to move into or take possession of the Premises within thirty
(30) days after the Commencement Date or having taken possession shall
thereafter abandon and/or vacate the Premises, unless it continues to pay the
then prevailing rent; and
 
(h)           
the default by Tenant in the performance or observance of any covenant or
agreement of this Lease (other than a default involving the payment of money),
which default is not cured within thirty (30) days after the giving of notice
thereof by Landlord, unless such default is of such nature that it cannot be
cured within such thirty (30) day period, in which case no Event of Default
shall occur so long as Tenant shall commence the curing of the default within
such thirty (30) day period and shalt thereafter diligently prosecute the curing
of same.
 
LL INITIAL____JW________
         TENANT INITIAL___GH_____________
 

 
 
22.            
Landlord’s Remedies. Upon the occurrence of any Event of Default, Landlord at
any time thereafter may, at its option, exercise any one or more of the
following remedies:
 
(a)           terminate this Lease, by written notice to Tenant, without any
right by Tenant to reinstate its rights by payment of rent due or other
performance of the terms and conditions hereof. Upon such termination Tenant
shall immediately surrender possession of the Premises to Landlord, and Landlord
shall immediately become entitled to receive from Tenant an amount equal to the
difference between the aggregate of all Base Rent and additional rent reserved
under this Lease for the balance of the Lease Term.
 
(b)           at Landlord's option, with or without terminating this Lease,
enter upon the Premises and remove any and all persons therefrom and take and
retain possession thereof by any legal means available to Landlord, including
summary dispossess proceedings. If Landlord elects to terminate Tenants right to
possession only, without terminating the Lease, Landlord may, at the Landlord's
option, enter into the Premises, remove Tenant's signs and other evidences of
tenancy, and take and hold possession thereof as hereinabove provided, without
such entry and possession terminating the Lease or releasing Tenant, in whole or
in part, from Tenant's obligations to pay the rent hereunder for the full term
or for any other of its obligation under this Lease. Landlord may, but will not
be under obligation to, relet all or any part of the Premises in any manner, for
any term, for such rent and upon terms satisfactory to Landlord and may decorate
or make any repairs, changes, alterations or additions in or to the Premises
that may be necessary or convenient. If Landlord does not relet the Premises,
Tenant will pay the Landlord on demand all amounts due from Tenant to Landlord
under this Lease for the remainder of the Lease Term. If the Premises are relet,
Tenant shall pay any excess of the rent over the actual proceeds of such
reletting, net of all expenses, including repairs or construction costs and
leasing commissions. Landlord and Tenant agree that Landlord shall have no
obligation to mitigate Landlord's damages under this Lease. If the Premises are
at the time of any Event of Default sublet or leased by Tenant to others,
Landlord may, as Tenant's agent, collect rents due from any subtenant or other
tenant and apply such rents to the rent and other amounts due hereunder without
in any way affecting Tenants obligation to Landlord hereunder. Such agency,
being given for security, is hereby declared to be irrevocable.
 
(c)            declare Base Rent and all items of additional rent (the amount
thereof
to be based on historical amounts and Landlord's estimates for future amounts)
for the entire balance of the then current Lease Term immediately due and
payable, together with all other charges, payments, costs, and expenses payable
by Tenant as though such amounts were payable in advance on the date the Event
of Default occurred.
 
(d)            remove all persons and property from the Premises, and store such
property in a public warehouse or elsewhere at the cost of and for the account
of Tenant, without service of notice or resort to legal process (all of which
Tenant expressly waives) and without being deemed guilty of trespass or becoming
liable for any loss or damage which may be occasioned thereby.
 
  LL INITIAL____JW________
          TENANT INITIAL___GH_____________
 

 
 
(e)            No right or remedy herein conferred upon or reserved to Landlord
is intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing at law or equity. Without limitation of
the foregoing, Landlord shall be entitled to injunctive relief in case of the
violation, or attempted or threatened violation, of any covenant, agreement,
condition or provision of this Lease, or to a decree compelling performance of
any covenant, agreement, condition or provision of this Lease, or to any other
remedy allowed by law or equity.
 
If proceedings shall be commenced by Landlord to recover possession of the
Premises, either at the end of the Lease Term or upon the earlier termination of
this Lease, or for non-payment of rent or any other reason, Tenant specifically
waives the right to any notices now or hereafter required by law, and agrees
that no notices other than those set forth in this Lease shall be required.
 
No expiration or termination of the Lease Term by operation of law or otherwise
(except as expressly provided herein), and no repossession of the Premises or
any part thereof shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive such expiration, termination or
repossession, and Landlord may, at its option, sue for and collect all rent and
other charges due hereunder at any time as and when such charges accrue.
 
Tenant hereby expressly waives any and all rights of redemption granted by or
under any present or future law in the event this Lease is terminated, or in the
event of Landlord obtaining possession of the Premises, or in the event Tenant
is evicted or dispossessed for any cause, by reason of violation by Tenant of
any of the provisions of this Lease The receipt by Landlord of any rent or other
sum payable hereunder, with knowledge of the breach of any covenant or agreement
(other than the prior failure to pay such rent or other sum) shall not
constitute a waiver or cure of such breach or prevent Landlord from exercising
any of its rights or remedies hereunder on account of Tenant's breach.
 
In the event that Landlord commences suit for the repossession of the Premises,
for the recovery of rent or any other amount due under the provisions of this
Lease, or because of the breach of any other covenant herein contained on the
part of Tenant to be kept or performed, and a breach shall be established,
Tenant shall pay to Landlord all expenses incurred in connection therewith,
including reasonable attorneys’ fees.
 
TO THE EXTENT PERMITTED BY LAW, TENANT HEREBY EXPRESSLY WAIVES ANY AND ALL
RIGHTS OF REDEMPTION, GRANTED BY OR UNDER ANY PRESENT OR FUTURE LAWS IN THE
EVENT OF TENANT'S BEING EVICTED OR DISPOSSESSED FOR ANY CAUSE, OR IN THE EVENT
OF LANDLORD'S OBTAINING POSSESSION OF THE PREMISES, BY REASON OF THE VIOLATION
BY TENANT OF ANY OF THE COVENANTS AND CONDITIONS OF THIS LEASE, OR OTHERWISE.
LANDLORD AND TENANT HEREBY EXPRESSLY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER
PARTY ON ANY AND EVERY MATTER, DIRECTLY OR INDIRECTLY ARISING OUT OF OR WITH
RESPECT TO THIS LEASE, INCLUDING, WITHOUT LIMITATION, THE RELATIONSHIP OF
LANDLORD AND TENANT, THE USE AND OCCUPANCY BY TENANT OF THE PREMISES, ANY
STATUTORY REMEDY AND/OR CLAIM OF INJURY OR DAMAGE REGARDING THIS LEASE.
 
                              [Insert Page Number] LL INITIAL____JW________
                                                          TENANT
INITIAL___GH_____________
 

 
 
23.            
Services and Utilities. Landlord shall provide the following services and
utilities, namely:
 
(a)           heating, ventilation, and air conditioning ("HVAC") for the
Premises during "Normal Business Hours" (as defined below) to maintain
temperatures for comfortable use and occupancy. The heat and air conditioning
equipment shall maintain a uniform indoor temperature of 76 degrees Fahrenheit
when outside temperature is 95 degrees Fahrenheit in the summer and an indoor
temperature of at least 68 degrees Fahrenheit in the winter with outside
temperature conditions of 10 degrees Fahrenheit.
 
(b)           electric power in accordance with Section 24 herein;
 
(c)           automatic passenger elevators providing adequate service leading
to the floor on which the Premises are located;
 
(d)           cleaning: evening, unescorted janitorial services to the Premises
including removal of trash in accordance with Exhibit B attached hereto;
 
(e)           hot and cold water sufficient for drinking, lavatory toilets and
daily cleaning of fixtures either within the Premises (if provided pursuant to
this Lease) or on the floor on which the Premises are located;
 
(f)           extermination and pest control when and if necessary; and
 
(g)           maintenance of Common Areas in a manner comparable to other first
class suburban office buildings in New Jersey.
 
(h) Security and access: Landlord shall at all times provide adequate security
to the Building. Landlord shall provide Tenant with a monitored cards or key
access system to the Building. Landlord shall supply access card/keys for the
above to all of Tenant’s employees, which access cards or keys shall provide for
twenty-four (24) hours access to the Building.
 
In the event Landlord will need to supply a replacement access card or key to
Tenant or its employees, due to Tenant’s negligence, Tenant shall pay for
reasonable costs involved in the replacement of the access card/keys.
 
The Access to the Building is controlled by a card key access system that Tenant
may tie into concurrently with the installation of its own security system. In
Addition, the Building is fully equipped with a CCTV surveillance system.
 
Notwithstanding the foregoing, if at any time during the Term, Landlord shall,
after reasonable investigation determine that trash and similar waste generated
by Tenant and/or emanating from the Premises is materially in excess of that of
other standard office tenants within the Building leasing premises of the same
or similar size to that of the Premises, Landlord shall bill Tenant and Tenant
shall pay to Landlord as additional rent hereunder within thirty (30) days of
the date of Landlord's invoice for the same, those costs and expenses of trash
removal which are reasonably attributable to such excess trash and similar waste
generated by Tenant and/or emanating from the Premises.
 
  LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
 "Normal Business Hours" shall mean between 6:00 a.m. to 6:00 p.m. on business
days (excluding New Year’s Day, Memorial Day, July 4, Labor Day, Thanksgiving
Day and Christmas Day) and 9:00 a.m. to 1:00 p.m. on Saturday. If Tenant
requires air-conditioning or heat outside of Normal Business Hours, then
Landlord shall furnish the same provided Tenant gives Landlord advance notice of
such requirement by 2:00 p.m. of the same day for extra services required Monday
through Friday (other than holidays), by 2:00 p.m. on Friday for extra service
be required on a Saturday or Sunday, or by 2:00 p.m. on the prior business day
in the case of a holiday. Tenant shall pay for such extra service in accordance
with Landlord’s then current rate schedule applicable to all Building Tenants
($65.00 per hour per floor at the time this Lease is signed), which costs shall
reflect Landlord’s cost of providing such service (including a reasonable
activation fee but without any other markup) Landlord reserves the right to stop
service of the HVAC, elevator, plumbing and electric systems, when necessary, by
reason of accident, or emergency, or for repairs, alterations, replacements, or
improvements, which in the reasonable judgment of Landlord are desirable or
necessary to be made, until the repairs, alterations, replacements, or
improvements shall have been completed. Landlord shall have no responsibility or
liability for failure to supply HVAC, elevator, plumbing, cleaning, and electric
service, during the period or when prevented from so doing by laws, orders, or
regulations of any Federal, State, County or Municipal authority or by strikes,
accidents or by any other cause whatsoever beyond Landlord's control. Landlord's
obligations to supply HVAC are subject to applicable laws and regulations as to
energy conservation and other such restrictions. In the event that Tenant should
require supplemental HVAC for the Premises, any maintenance repair, utility
charge and/or replacement required for such supplemental service shall be
performed by Landlord upon Tenant’s notification but the cost of such
maintenance repair, utility charge and/or replacement (including labor and
materials) shall be paid by Tenant without markup as additional rent.
Notwithstanding the foregoing, Tenant shall have access to the Premises
twenty-four (24) hours per day, seven (7) days per week.
 
24.            
Electric Current. Throughout the Term Landlord shall furnish Tenant during
Normal Business Hours (as defined in Section 23 herein a reasonable amount of
electric current at 110 volts ("Normal Usage Amount") for lighting purposes
within the Premises and the powering of a normal amount of office equipment and
appliances. "Normal Usage Amount" is defined for purposes of this Lease to mean
electric power supplied at the rate of five (5) watts per square foot of
Premises, In this regard Tenant agrees as follows:
 
(1)           
Landlord will install a sub-meter to measure Tenant’s exact electric usage.
Tenant shall pay for the electric it consumes as measured by existing sub meter
at the same rate charged to the Landlord with no mark up. The foregoing rates
shall increase in the same percentage as any percentage increase in the billing
to the Landlord for electricity, by reason of increase in electric rates,
charges or service classifications, or by taxes or charges of any kind imposed
thereon (in addition to the fuel adjustment hereinabove described). Bills
therefore shall be rendered each month as Landlord may elect and the amount as
computed, and shall be paid by Tenant each and every month as additional rent.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
(2)           If Landlord reasonably determines based upon engineering studies
of electrical load consumed that Tenant is materially exceeding the Normal Usage
Amount, Tenant shall pay to Landlord such amounts as additional rent as will
reimburse Landlord for the cost of the extra electric power so consumed by
Tenant at the same rate charged to Landlord with no markup;
 
(3)           If Tenant shall desire to place and install in the Premises
electric equipment or
appliances other than normal and typical to general office usage, it shall pay
for such installations including any additional electric lines and facilities
required and shall pay for the electric power used in such equipment if same
exceeds Normal Usage Amount.
 
(4)           Landlord has advised Tenant that presently Public Service Electric
and Gas ("Electric Service Provider") is the utility company selected by
Landlord to provide electricity to the Building. Notwithstanding the foregoing,
if permitted by law, Landlord shall have the right at any time and from time to
time during the Term to either contract for service from a different company or
companies providing electricity service (each such company shall hereinafter be
referred to as an "Alternative Service Provider") or continue to contract for
service from the Electric Service Provider.
 
Tenant shall cooperate with Landlord, the Electric Service Provider and any
Alternate Service Provider at all times and, as reasonably necessary, shall
allow Landlord, the Electric Service Provider, and any Alternative Service
Provider reasonable access to the Building's electric lines feeders, risers
wiring and any other machinery within the Premises, provided that Landlord shall
use all commercially reasonable efforts to minimize its interference with
Tenant's business in the Premises.
 
25.            
Telephone and Telecommunications. Landlord has arranged for the Installation of
telephone service to the Building. Tenant shall be responsible for contacting
its utility company supplying the telephone service and arranging to have such
telephone facilities as it may desire to be extended and put into operation in
the Premises, including without limitation, obtaining a low voltage permit for
phone and data wiring. Tenant acknowledges and agrees that all telephone and
telecommunications services desired by Tenant shall be ordered and utilized at
the sole expense of Tenant. All costs related to installation and the provision
of such service shall be borne and paid for directly by Tenant. Upon request by
Landlord, Tenant, at Tenant's expense, shall remove the telephone facilities
located within the Demised Premises at the expiration or sooner termination of
the Term. Tenant shall obtain the requisite permits and complete the
installation of its telephone facilities in cooperation with Landlord in order
not to interfere with or delay the completion of the Tenant Improvements by
Landlord pursuant to Section 34, including, without limitation, the closing of
the ceiling and the carpet installation, if applicable.
 
 
LL INITIAL____JW________
  TENANT INITIAL___GH_____________
 

 
 
In the event Tenant wishes to utilize the services of a telephone or
telecommunications provider (other than service required by Tenant that is
itself a telecommunications service provider) whose equipment is not servicing
the Building at such time or Tenant wishes to install its telecommunications
equipment serving the Premises ("Provider), no such Provider shall be permitted
to install its lines or other equipment without first securing the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Prior to the commencement of any work in or about the
Building by the Provider, the Provider shall agree to abide by such rules and
regulations, job site rules, and such other requirements as reasonably
determined by Landlord to be necessary to protect the interest of the Building
and Property, the other tenants and occupants of the Building and Landlord,
including, without limitation, providing security in such form and amount as
reasonably determined by Landlord. Each Provider must be duly licensed, insured
and reputable. Landlord shall incur no expense whatsoever with respect to any
aspect of Provider's provision of its services, including without limitation,
the costs of installation, materials and service.
 
In addition, Landlord reserves exclusively to itself and its successors and
assigns the right to install, operate, maintain, repair, replace and remove
fiber optic cable and conduit and associated equipment and appurtenances within
the Building and the Premises so as to provide telecommunications service to and
for the benefit of tenants and other occupants of the Building.
 
26.            
Acceptance of Premises. Tenant shall have reasonable opportunity, provided it
does not thereby interfere with Landlord's work, to examine the Premises to
determine the condition thereof. Upon taking possession of the Premises, Tenant
shall be deemed to have accepted same as being satisfactory and in the condition
called for hereunder, except for latent defects and punch list items previously
noted to Landlord.
 
27.            
Inability to Perform. This Lease and the obligation of both Tenant and Landlord
hereunder to be performed by each such party shall in no way be affected,
impaired or excused because Landlord is unable to fulfill any of its obligations
under this Lease or to supply, or is delayed in supplying, any service to be
supplied by it under the terms of this Lease or is unable to make, or is delayed
in making any repairs, additions, alterations, or decorations or is unable to
supply, or is delayed in supplying, any equipment or fixtures if the Tenant or
the Landlord is prevented or delayed from so doing by reason of strikes or labor
troubles or any outside cause whatsoever including, but not limited to,
governmental preemption in connection with a National Emergency, or by reason of
any rule, order or regulation of any department or subdivision of any government
agency or by reason of the conditions of supply and demand which have been or
are affected by war or other emergency. Similarly, Landlord shall not be liable
for any interference with any services supplied to Tenant by others if such
interference is caused by any of the reasons contemplated by this Section.
Nothing contained in this Section shall be deemed to impose any obligation on
either Tenant or Landlord not expressly imposed by other sections of this Lease.
 
 
LL INITIAL____JW________
  TENANT INITIAL___GH_____________
 

 
 
28.            
Access to Premises and Change in Services. Landlord shall have the right,
without abatement of rent, to enter the Premises upon twenty-four (24) hours
advance written notice (except in the event of emergency, in which case no
advance notice shall be required) at any hour to examine the same, or to make
such repairs and alterations as Landlord shall deem necessary for the safety and
preservation of the Building, and also to exhibit the Premises to be let (solely
during the last year of the Lease Term); provided, however, that except in the
case of emergency such entry shall only be after notice first given to Tenant.
Landlord shall also have the right at any time, without the same constituting an
actual or constructive eviction and without incurring any liability to Tenant
therefor, to change the arrangement and/or location of entrances or passageways,
doors and doorways, and corridors, stairs, toilets, elevators, or other public
parts of the Building, provided access to the Premises is not impaired, and to
change the name by which the Building is commonly known and/or its mailing
address.
 
29.            
Estoppel Certificates. Tenant shall execute, acknowledge and deliver to
Landlord, promptly upon written request, an estoppel certificate on a reasonable
form requested by Landlord which certifies that: (a) this Lease is unmodified
and in full force and effect (or, if there have been modifications, that this
Lease is in full force and effect, as modified, and identifying the
modifications); (b) the commencement and expiration dates of the term of this
Lease; (c) the dates through which base rent and additional rent have been paid;
(d) whether or not there is any existing default by Landlord or Tenant with
respect to which a notice of default has been delivered, and if there is any
such default, specifying the nature and extent thereof; (e) that this Lease is
subordinate to any existing or future mortgage placed by Landlord on the
building; and (f) whether or not there are any setoffs, defenses or
counterclaims against the enforcement of any of the agreements, terms, covenants
or conditions of this Lease to be paid, complied with or performed by Tenant.
Any such certificate may be relied upon by Landlord and any mortgagee, purchaser
or other person with whom Landlord may deal.
 
30.            
Modifications Requested By Lender. If, in connection with obtaining financing or
refinancing for the Building, a banking, insurance or other institutional lender
shall request reasonable modifications to this Lease as a condition to such
financing or refinancing, Tenant shall not unreasonably withhold or delay its
consent thereto, provided such modifications do not materially adversely affect
the leasehold interest hereunder or increase Tenant's obligations hereunder,
except to the extent that Tenant may be required to give notices of any defaults
by Landlord to such lender or permit the curing of such defaults by such lender
together with the granting of such additional time for such curing as may be
required for such lender to get possession of the Building. In no event shall a
requirement that the consent of any such lender be given for any modification of
this Lease or for any assignment or sublease be deemed to materially adversely
affect the leasehold interest hereby created.
 
 
  LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
31.            
Subordination. Tenant accepts this Lease, and the tenancy created hereunder,
subject and subordinate to any mortgages, overleases, leasehold mortgages or
other security interests now or hereafter a lien upon or affecting the Building
or the Property or any part thereof. Tenant shall, at any time hereafter, within
ten (10) days after request from Landlord, execute a reasonable and customary
Subordination, Non-Disturbance Agreement or any instruments or leases or other
documents that may be required by any mortgage or mortgagee or overlandlord
(herein a "Mortgagee") for the purpose of subjecting or subordinating this Lease
and the tenancy created hereunder to the lien of any such mortgage or mortgages
or underlying lease, and the failure of Tenant to execute any such instruments,
releases or documents shall constitute a default hereunder. Landlord shall
obtain a SNDA from the existing Mortgagee and shall use its reasonable efforts
to obtain SNDA from all future Mortgagees.
 
In the event that the Landlord encumbers the Premises with a Mortgage in the
future, the Landlord shall provide the Tenant with a Subordination,
Non-Disturbance Agreement from the Mortgagee, and the Lease will be subordinate
to any future mortgage only if said Subordination, Non-Disturbance agreement is
provided.
 
32.            
Attornment. Tenant agrees that upon any termination of Landlord's interest in
the Premises, Tenant shall, upon request, attorn to the person or organization
then holding title to the reversion of the Premises (the "Successor") and to all
subsequent Successors, and shall pay to the Successor all of the rents and other
monies required to be paid by Tenant hereunder and perform all of the other
terms, covenants, conditions and obligations in this Lease contained; provided,
however, that if in connection with such attornment Tenant shall so request from
such Successor in writing, such Successor shall execute and deliver to Tenant an
instrument wherein such Successor agrees that as long as Tenant performs all of
the terms, covenants and conditions of this Lease, on Tenants part to be
performed, Tenant's possession under the provisions of this Lease shall not be
disturbed by such Successor. In the event that the Mortgagee succeeds to the
interest of Landlord hereunder and is advised by its counsel that all or any
portion of the Base Rent or additional rent payable by Tenant hereunder is or
may be deemed to be unrelated business income within the meaning of the United
States Internal Revenue Code or regulations issued thereunder, Mortgagee, as
Landlord, shall have the right at any time, from time to time, to notify Tenant
in writing of the required changes to the Lease. Tenant shall execute all
documents necessary to effect any such amendment within ten (10) business days
after written request from Mortgagee, as landlord, provided that in no event
shall such amendment increase Tenant's payment obligations or other liability
under this Lease or reduce Landlord's obligations hereunder.
 
33.            
Notices. All notices and other communications to be made hereunder shall be in
writing and shall be delivered to the addresses set forth below by any of the
following means: (a) personal service or receipted courier service; (b)
 registered or certified first class mail, return receipt requested, or (c)
nationally-recognized overnight delivery service. Such addresses may be changed
by notice to the other party given in the same manner as provided above. Any
notice or other communication sent pursuant to clause (a) hereof shall be deemed
received upon such personal service, if sent pursuant to subsection (b) shall be
deemed received five (5) days following deposit in the mail and/or if sent
pursuant to subsection (c) shall be deemed received the next succeeding business
day following deposit with such nationally recognized overnight delivery
service.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
If to Landlord:           

LMR USA LLC
P.O. Box 180240
Brooklyn, NY 11218
Tel: 718-855-2000
 
OVERNIGHT ADDRESS:
1425 37th Street
Suite 600
Brooklyn, NY 11218
 

If to Tenant:     

Network Billing Systems LLC D/B/A Fusion
c/o _Fusion
13921 Park Center Road, Suite 200,
Herndon, VA 20171
Attn: President and Chief Operating Officer
Tel: 212-201-2424
 
With a copy to:      

Fusion Telecommunications International, Inc.
420 Lexington Avenue, Suite 1718
New York, New York 10170
Tel: 212-201-2400
Attn: General Counsel
 
Any party may designate a change of address by written notice to the above
parties, given at least ten (10) days before such change of address is to become
effective.
 
34.            
Landlord’s Work
 
(i)           Tenant has inspected the demised Premises and agrees to accept
same in its “as is” condition and state of repair as of the date hereof and
agrees that Landlord shall not be obligated to perform any work except for the
following: (to be specified in a floor plan attached hereto)
 
Landlord shall provide Tenant with a turn-key build out, not to exceed
$50.00/RSF for a total of $675,550.00 (“Tenant Improvement Dollars”) this amount
includes the first-floor storage buildout, utilizing Building standard finishes
and materials and based upon on a mutually agreed plan. Landlord shall not
charge Tenant any fee or other charges for the supervision and or overhead
associated with Tenant’s build-out. Tenant at its election may request Landlord
to secure bids from three (3) reputable and qualified contractors and shall
select the one that provides the lowest cost. Tenant acknowledges that if the
final work is completed for a price that is below the Tenant Improvement Dollars
Tenant shall receive a rent credit which shall be credited on a pro-rata basis
over the first 12 months that Tenant is making rent payments.
 
(ii)           Test Fit: Landlord shall Provide Tenant with one (1) test fit and
two (2) revision.
 
  LL INITIAL____JW________
   TENANT INITIAL___GH_____________
 

 
 
(iii)           
Beneficial Occupancy Period: Notwithstanding anything herein to the contrary,
Tenant shall have the right to enter the Premises, forty-five (45) days prior to
the estimated Commencement Date in order to install its cabling and wiring for
telephone service and modular furniture, provided that Tenant shall not
materially interfere with Landlord's substantial completion of the Premises.
Tenant will not be required to pay for rent, utilities or operating expenses
until the Commencement Date, but shall not be allowed to conduct business
operations in the Premises during the forty five (45) day period contemplated by
this section.
 
35.            
Quiet Enjoyment. Tenant, upon the payment of rent and the performance of all the
terms of this Lease, shall, at all times during the Lease Term, peaceably and
quietly enjoy the Premises without any disturbance from Landlord or any other
person claiming through Landlord.
 
36.            
Vacation of Premises. Tenant shall vacate the Premises at the end of the Lease
Term. If Tenant fails to vacate at such time there shall be payable to Landlord
an amount equal to one hundred twenty five percent (125%) of the monthly Base
Rent paid immediately prior to the holding over period for each month or part of
a month that Tenant holds over, plus all other payments provided for herein, and
the payment and acceptance of such payments shall not constitute an extension or
renewal of this Lease. In event of any such holdover, Landlord shall also be
entitled to all non-monetary remedies provided by law for the speedy eviction of
tenants, and to the payment of all attorneys' fees and expenses incurred in
connection therewith. Tenant shall in no event be subject to consequential
damages.
 
37.            
Extent of Liability. Tenant shall look solely to the Building and rents derived
therefrom for enforcement of any obligation hereunder or by law assumed or
enforceable against Landlord, and no other property or other assets of Landlord
shall be subjected to levy, execution or other enforcement proceeding for the
satisfaction of Tenant's remedies or with respect to this Lease, the
relationship of landlord and tenant hereunder or Tenant's use and occupancy of
the Premises.
 
38. Indemnification. Tenant shall indemnify and hold harmless Landlord and all
of its partners, directors, officers, agents and employees from any and all
liability, loss, cost or expense arising from all third-party claims resulting
from or in connection with:
 
(a)           the conduct or management of the Premises or of any business
therein, or any work or thing whatsoever done, or any condition created in or
about the Premises by Tenant, its agents, contractors or employees during the
Term of this Lease or during the period of time, if any, prior to the
Commencement Date that Tenant may have been given access to the Premises;
 
(b)           any act, omission or negligence of Tenant or any of its subtenants
or licensees or its or their partners, directors, officers, agents, employees,
clients, service providers or contractors;
 
(c)           any accident, injury or damage whatever occurring in, at or upon
the Premises, unless due to the willful or negligent act or omission of
Landlord, its agents, contractors or employees; and
 
(d)           any breach or default by Tenant in the full and prompt performance
of Tenant's obligations under this Lease; together with all costs and expenses
reasonably incurred or paid in connection with each such claim or action or
proceeding brought thereon, including, without limitation, all reasonable
attorney's fees and expenses.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
In case any action or proceeding is brought against Landlord and/or any of its
partners, directors, officers, agents or employees and such claim is a claim
from which Tenant is obligated to indemnify Landlord pursuant to this Section
38, Tenant, upon notice from Landlord shall resist and defend such action or
proceeding (by counsel reasonably satisfactory to Landlord). The obligations of
Tenant under this Section shall survive termination of this Lease.
 
39.            
Brokers. Tenant represents that Tenant has dealt only with the Brokers, Colliers
International and Avison Young – New York LLC, as brokers in connection with
this Lease, and Tenant warrants that no other brokers negotiated this Lease or
is entitled to any commissions in connection with this Lease. Landlord shall pay
the Brokers pursuant to the terms of a separate written agreement by and between
Landlord and Broker.
 
40.            
Recordation. Tenant covenants that it shall not, without Landlord's prior
written consent, record this Lease or any memorandum of this Lease or offer this
Lease or any memorandum of this Lease for recordation. If at any time Landlord
or any Mortgagee shall require the recordation of this Lease or any memorandum
of this Lease, such recordation shall be at Landlord's sole cost and expense. If
at any time Tenant shall require the recordation of this Lease or any memorandum
of this Lease, such recordation shall be at Tenant's sole cost and expense.
 
41.            
Captions. All headings anywhere contained in this Lease are intended for
convenience or reference only and are not to be deemed or taken as a summary of
the provisions to which they pertain or as a construction thereof.
 
42.            
Successors and Assigns. The covenants, conditions and agreements contained in
this Lease shall bind and inure to the benefit of Landlord and Tenant, and their
respective heirs, personal representatives, successors and permitted assigns
(subject, however, to the terms of Section 20 hereof).
 
43.            
Integration of Agreements. This writing is intended by the Parties as a final
expression of their agreement and is a complete and exclusive statement of its
terms, and all negotiations, considerations and representations between the
parties are incorporated. No course of prior dealings between Landlord and
Tenant or their affiliates shall be relevant or admissible to supplement,
explain, or vary any of the terms of this Lease. Acceptance of, or acquiescence
to, a course of performance rendered under this Lease or any prior agreement
between the Landlord and Tenant or their affiliates shall not be relevant or
admissible to determine the meaning of any of the terms or covenants of this
Lease. Other than as specifically set forth in this Lease, no representations,
understandings, or agreements have been made or relied upon in the making of
this Lease.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
44.            
Hazardous Material Indemnity: Tenant further agrees to the following:
 
44.1           As used in this Lease, the following terms shall have the
following meanings:
 
44.1.1                      "Environmental Laws" shall mean all federal, state
or local statutes, regulations, rules, ordinances, codes, licenses, permits,
orders, approvals, authorizations, agreements, ordinances, administrative or
judicial rulings or similar items relating to the protection of the environment
or the protection of human health, including, without limitation, all
requirements pertaining to reporting, licensing, permitting, investigation and
remediation of emissions, discharges, Releases or Threats of Releases (as
defined below) of Hazardous Materials into the air, surface water, groundwater
or land, or relating to (i) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials, (ii)
relating to storage tanks, or (iii) the transfer of industrial facilities,
including, without limitation, ISRA (as defined below).
 
44.1.2                      "Hazardous Materials" shall mean (i) any substance,
gas, material or chemical which is defined as or included in the definition of
"hazardous substances", "toxic substances', "hazardous materials", "hazardous
wastes' under any federal, state or local statute, law, or ordinance or under
the regulations adopted or guidelines promulgated pursuant thereto, including,
but not Limited to, the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9061 et seq. ("CERCLA"); the
Hazardous Materials Transportation Act, as amended 49 U.S.C. §§1801, et seq.;
the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §§6901, et
seq; the New Jersey Spill Compensation and Control Act; and the New Jersey
Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. ("ISRA"), (ii) radon gas
in excess of four (4) picocuries per liter, friable asbestos, urea formaldehyde
foam insulation, petroleum products, transformers or other equipment which
contain dielectric fluid containing levels of polychlorinated biphenyls
in excess of federal, state or local safety guidelines, whichever are more
stringent; and (iii) any other substance, gas, material or chemical, exposure to
or release of which is prohibited, limited or regulated by any governmental or
quasigovernmental entity or authority that asserts or may assert jurisdiction
over the Premises, the Building or the Property.
 
44.1.3                       "Hazardous Materials Inventory" shall mean a
comprehensive inventory of all Hazardous Materials used, generated, stored,
treated or disposed of by Tenant at the Premises.
 
44.1.4                      "Losses" shall mean all claims, liabilities,
obligations, losses (including, without limitation, diminution in the value of
the Premises, the Building, or the Property, damages for the loss or restriction
on use of rentable or usable space or of any amenity of the Premises, the
Building and/or the Property, damages arising from any adverse impact on
marketing of space), damages, penalties, fees, actions, judgments, lawsuits,
costs, expenses, disbursements, orders or decrees, including, without
limitation, attorneys' and consultants' fees and expenses.
 
44.1.5                       "Release" means any releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing or dumping into soil, surface waters, groundwaters, land,
stream sediments, surface or subsurface strata, ambient air and any
environmental medium comprising or proximate to and affecting the Premises, the
Building or the Property.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
44.1.6                      "Threat of Release" means a substantial likelihood
of a Release which requires action to prevent or mitigate damage to the soil,
surface waters, groundwaters, land, stream sediments, surface or subsurface
strata, ambient air and any environmental medium comprising or proximate to and
affecting the Premises, the Building or the Property.
 
44.2           Tenant shall not generate, use, manufacture, recycle, handle,
store, place, transport, treat, discharge or dispose of any Hazardous Materials
at, on, in or near the Premises, the Building or the Property or cause any of
the foregoing to occur at, on, in, or near the Premises, the Building or the
Property, shall comply with all Environmental Laws in connection with Tenant's
use or occupancy of the Premises and the Building, and promptly shall take all
remedial action, at Tenant's sole cost and expense, but with Landlord's prior
approval, necessary or desirable to remedy, cleanup and remove the presence of
any Hazardous Materials resulting from Tenant's violation of the prohibitions
set forth in this sentence or Tenant's failure to comply with Environmental
Laws. Notwithstanding the foregoing, Tenant shall not be deemed to be prohibited
from using products containing Hazardous Materials so long as such products are
commonly found in an office environment and are handled, stored, used and
disposed of in compliance with all applicable Environmental Laws. In addition,
Tenant shall (i) obtain, maintain in full force and effect, and comply with, all
permits required under applicable Environmental Laws; (ii) comply with all
record keeping and reporting requirements imposed by Environmental Laws
concerning the use, handling, treatment, storage, disposal or release of
Hazardous Materials on the Premises, the Building and the Property; (iii) report
to Landlord any release or discharge of Hazardous Materials within two (2)
business days of such discharge or release; (iv) provide to Landlord copies of
all written reports concerning such discharge of Hazardous Materials that are
required to be filed with governmental or quasi-governmental entities under
applicable Environmental Laws; (vi) maintain and annually update a Hazardous
Materials Inventory with respect to Hazardous Materials used, generated,
treated, stored or disposed of at the Premises, the Building and the Property;
and (vii) make available to Landlord for inspection and copying, at Landlord's
expense, upon reasonable notice and at reasonable times, such Hazardous
Materials Inventory and any other reports, inventories or other records required
to be kept under Environmental Laws concerning the use, generation, treatment,
storage, disposal or release of Hazardous Materials.
 
In the event that Tenant’s operations at the Premises, the Building or the
Property cause any part of the Premises, the Building or the Property, to be
deemed an industrial establishment (as such terra is defined by ISRA) and such
Tenant takes any action that triggers the applicability of ISRA, Tenant shall:
(i) take all steps necessary to achieve compliance with ISRA with respect to
such transaction or event; (ii) pay all costs and fees allocable to its
designation and associated with achieving compliance with ISRA in connection
with such matter; and (iii) provide Landlord with copies of: (a) all
correspondence with the New Jersey Department of Environmental Protection
("NJDEP"); (b) all field and laboratory data generated by or on behalf of
Tenant; and (c) all reports, summaries proposals and recommendations submitted
to the NJDEP in connection with such matter.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
44.3            Without limitation on any other indemnities by or obligations of
Tenant to Landlord under this Lease or otherwise, Tenant hereby covenants and
agrees to indemnify, defend and hold harmless Landlord from and against any
Losses incurred by Landlord as a result of Tenant's breach of any
representation, covenant or warranty hereof; or as a result of any claim,
demand, liability, obligation, right or cause of action, including, but not
limited to governmental action or other third party action (collectively,
"Claims"), that is asserted against Landlord, the Premises, the Building or the
Property as a result of or which arises directly or indirectly, in whole or in
part, out of the Release, Threat of Release, discharge, deposit, presence,
treatment, transport, handling or disposal of any Hazardous Materials at, on,
under, in, about, or from the Premises, the Building or the Property
attributable to or arising out of the operations or activities or presence of
Tenant or agent or representative of Tenant at or about the Premises, the
Building or the Property. This indemnification of Landlord and its Mortgagee(s)
by Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Building.
 
44.4            The indemnities, warranties and covenants contained in this
Article shall survive termination of this Lease.
 
45.            
Americans With Disabilities Act. Notwithstanding any other provisions contained
in this Lease and with the purpose of superseding any such provisions herein
that might be construed to the contrary, it is the intent of Landlord and Tenant
that at all times while this Lease shall be in effect that the following
provisions shall be deemed their specific agreement as to how the responsibility
for compliance (and cost) with the Americans With Disabilities Act and
amendments to same ("ADA") both as to the Premises and the Property, shall be
allocated between them, namely:
 
45.1           Landlord and Tenant agree to cooperate together in the initial
design, planning and preparation of specifications for construction of the
Premises so that same shall be in compliance with the ADA. Any costs associated
with assuring that the plans and specifications for the construction of the
Premises are in compliance with the ADA shalt be borne by the party whose
responsibility it is hereunder to bear the cost of preparation of the plans and
specifications. Similarly those costs incurred in the initial construction of
the Premises so that same are built in compliance with the ADA shall be included
within Tenant's Improvements and handled in the manner as provided for in other
Sections of this Lease.
 
45.2            Modifications, alterations and/or other changes required to and
within the Common Areas which are not capital in nature shall be the
responsibility of Landlord to perform and the cost of same shall be considered a
part of the Building Expenses and treated as such.
 
45.3            Modifications, alterations and/or other changes required to and
within the Common Areas which are capital in nature shall be the responsibility
of Landlord and at its cost and expense.
 
 
LL INITIAL____JW________
  TENANT INITIAL___GH_____________
 

 
 
45.4           Modifications, alterations and/or other changes required to and
within the Premises (after the initial construction of same), whether capital in
nature or non-capital in nature, shall be the responsibility of Tenant and at
its cost and expense; unless the changes are structural in nature and result
from the original design of the Building, in which instance they shall be the
responsibility of Landlord and at its cost and expense.
 
Each party shall indemnify and hold harmless the other party from any and all
liability, loss, cost or expense arising as a result of such party not
fulfilling its obligations as to compliance with the ADA as set forth in this
Section.
 
46.            
Several Liability. If Tenant shall be one or more individuals, corporations or
other entities, whether or not operating as a partnership or joint venture, then
each such individual, corporation, entity, joint venturer or partner shall be
deemed to be both jointly and severally liable for the payment of the entire
rent and other payments specified herein.
 
47.            
Financial Statements. Tenant represents and warrants to Landlord that the
financial statements heretofore delivered by Tenant to Landlord are true,
correct and complete in all respects, have been prepared in accordance with
generally accepted accounting principles, and fairly represent the financial
condition of Tenant as of the date thereof, and that no material change has
thereafter occurred in the financial conditions reflected therein. Within
fifteen (15) days after request from Landlord, Tenant agrees to deliver to
Landlord such future financial statements and other information as Landlord from
time to time may reasonably request, provided that in no event shall Landlord
request such statements or information more than once in any twelve (12) month
period. Landlord shall maintain the confidentiality of such financial statements
and shall only share copies thereof with Landlord's Mortgagees, underwriters and
investment advisors to the extent required by such entities/persons and shall
require such other entities/persons to maintain the confidentiality of any such
information.
 
48.            
Parking. Landlord, at no additional cost to Tenant, shall make available for
Tenant's exclusive use, eight (8) reserved parking spaces in the underground
parking area to be mutually agreed by Landlord and Tenant. In addition, Tenant
shall be entitled to use five (5) parking spots per 1,000 square feet in the
outside parking area which shall be available on a first come first serve basis.
In addition, Tenant shall have the right to park overnight, up to four (4)
company vehicles in the Building parking lot, which location shall be mutually
agreed between Landlord and Tenant.
 
49.            
Signage. Landlord shall provide Tenant its prorated share of directory signage,
and suite signage. Throughout the Lease Term and any renewal term(s) Tenant
shall have the right to change such signage to reflect the name of a subsidiary
or affiliate of Tenant with Landlord’s, prior consent, which shall not be
unreasonably withheld, conditioned or delayed.
 Landlord shall include Tenant on the Building’s digital directory and Tenant
shall have the right to install corporate graphics at the entry to the Premises
as part of Tenant’s Incentive Allowance, subject to Landlord’s reasonable
approval, which shall not be unreasonably withheld, conditioned or delayed. In
the event Landlord constructs an exterior monument sign, Tenant shall have the
right, along with other similarly situated tenants of the Building, to a
proportionate share of the signage area.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
50.            
Right to Exhibit. The Tenant agrees to permit the Landlord and the Landlord’s
agents, employees or other, within 12 months of the Tenant vacating the Premises
on the front of said Premises or any part thereof, offering the Premises for
rent or for sale; and the Tenant hereby agrees to permit the same to remain
thereon without hindrance or molestation.
 
51.                       
[intentionally omitted]
 
52.            
Non-Waiver by Landlord. The various rights, remedies, options and elections of
the Landlord, expressed herein, are cumulative. The failure of the Landlord to
enforce strict performance by the Tenant of the conditions and covenants of this
Lease or to exercise any election or option, or to resort or have recourse to
any remedy herein conferred or the acceptance by the Landlord of any installment
of rent after any breach by the Tenant, in any one or more instances, shall not
be construed or deemed to be a waiver or a relinquishment for the future by the
Landlord of any such conditions and covenants, options, elections or remedies,
but the same shall continue in full force and effect.
 
53.            
 Validity of Lease. The terms, conditions, covenants and provisions of this
Lease shall be deemed to be severable. If any clause or provision herein
contained shall be adjudged to be invalid or unenforceable by a court of
competent jurisdiction or by operation of any applicable law, it shall not
affect the validity of any other clause or provision herein, but such other
clauses or provisions shall remain in full force and effect.
 
54.            
Conformation with Laws and Regulations. The Landlord may pursue the relief or
remedy sought in any invalid clause, by conforming the said clause with the
provisions of the statutes or the regulations of any governmental agency as if
the particular provisions of the applicable statutes or regulations were set
forth herein at length.
 
55.            
Number and Gender. In all references herein to any parties, persons, entities or
corporations the use of any particular gender or the plural or singular number
is intended to include the appropriate gender or number as the text of the
within instrument may require. All the terms, covenants and conditions herein
contained shall be for and shall inure to the benefit of and shall bind the
respective parties hereto, and their heirs, executors, administrators, personal
or legal representatives, successors and assigns.
 
56.            
Licenses and Permits. Tenant agrees to secure and maintain, at its own expense,
all licenses and permits from Federal, State and local authorities as may be
necessary for the conduct of Tenant's business, and shall comply with all
applicable laws, rules and regulations. Landlord does not represent that any
license or permit which may be required will be granted or, if granted, will
continue in effect or be renewed. Tenant's obligations under this Lease shall in
no way be affected by Tenant's inability to secure or maintain any license or
permit.
 
57.             
Miscellaneous. Tenant shall reimburse Landlord for all reasonable attorneys'
fees incurred in connection with actions to compel compliance by Tenant with any
provision of this Lease or to recover damages resulting from non-compliance.
Such amounts shall be deemed additional rent and shall be paid on demand.
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
The submission of this Lease to Tenant shall not be construed as an offer or
option, and Tenant shall not have any rights hereunder unless and until Landlord
shall execute a copy of this Lease and deliver the same to Tenant.
 
58.            
Penetration Points / Roof Rights. Tenant shall have the right to use the
existing point of penetration in the Building to bring services into the
Building, and/or to penetrate at some other location of the Building as part of
Tenant Improvement Dollars and subject to Landlord’s reasonable approval and
supervision.
 
Tenant may install antennas and/or receivers on the roof of the Building subject
to Landlord’s reasonable approval. Landlord’s reasonable approval shall not be
withheld, conditioned, or delayed.
 
59.            
Relocation: Landlord shall not have the right to relocate Tenant under any
circumstances.
 
 
 
 
 
[Signatures appear on the next page]
 
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
In Witness Whereof, the parties have set their hands, or caused these presents
to be signed by their duly authorized representatives as of the day and year
first above written.
 
LMR USA LLC.
 
NETWORK BILLING SYSTEMS, LLC D/B/A FUSION
   
 
 
   
 
 
/s/ Joseph Weiss
 
/s/ Gordon Hutchins, Jr.
Name: Joseph Weiss
 
Name: Gordon Hutchins, Jr.
Title: Manager
 
Title: Executive Vice President

 
 
 
 
 
 
 
 
 
                          LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
STATE OF NEW YORK, COUNTY OF KINGS, ss.
 
On the 16th day of August, 2017, before me, the undersigned, personally appeared
Joseph Weiss personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.
 
 
           /s/ Gedalia Maryl
   Notary Public
 
 
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
 
 
 
STATE OF NEW JERSEY, COUNTY OF BERGEN, ss.
 
On the 24th day of July, 2017, before me, the undersigned, personally appeared
Gordon Hutchins, Jr. personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
 
           /s/ Toni Capanello
   Notary Public
 
 
  LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
EXHIBIT A
OPERATING EXPENSES - EXCLUSIONS
 
(a) 
Cost of decorating, redecorating, or special cleaning or other services not
provided on a regular basis to tenants of the building;
 
(b) 
Wages, salaries, fees, and fringe benefits paid to executive personnel or
officers or partners of landlord;
 
(c) 
Any charge for depreciation of the building or equipment and any interest or
other financing charge;
 
(d) 
Any charge for landlord’s income taxes, excess profit taxes, franchise taxes, or
similar taxes on landlord’s business;
 
(e) 
All costs relating to activities for the solicitation and execution of leases of
space in the building;
 
(f) 
All costs and expenses of operation the garage space and commercial space in the
building;
 
(g) 
All costs for which tenant or any other tenant in the building is being charged
other than pursuant to the operating expense clauses;
 
(h) 
The cost of any electric current furnished to the Premises or any rentable area
of the building for purposes other than the operation of building equipment and
machinery and the lighting of public toilets, stairways, shaftways, and building
machinery or fan rooms;
 
(i) 
The cost of correcting defects in the construction of the building or in the
building equipment, except that conditions (not occasioned by construction
defects) resulting from ordinary wear and tear will not be deemed defects for
the purpose of this category;
 
(j) 
The cost of any repair made by landlord because of the total or partial
destruction of the building or the condemnation of a portion of the building;
 
(k) 
Any increase in insurance premium to the extent that such increase is caused or
attributable to the use, occupancy or act of another tenant;
 
(l) 
The cost of any items for which landlord is reimbursed by insurance or otherwise
compensated by parties other than tenants of the building pursuant to clauses
similar to this paragraph;
 
(m) 
The cost of any additions or capital improvements to the building subsequent to
the date of original construction;
 
(n) 
The cost of any repairs, alterations, additions, changes, replacements, and
other items which under generally accepted accounting principles are properly
classified as capital expenditures to the extent they upgrade or improve the
building as opposed to replace existing items which have worn out;
 
(o) 
Any operating expense representing any amount paid to a related corporation,
entity, or person which is in excess of the amount which would be paid in the
absence of such relationship;
 
(p) 
The cost of tools and equipment used initially in the construction, operation,
repair and maintenance of the building;
 
(q) 
The cost of any work or service performed for or facilities furnished to any
tenant of the building to a greater extent or in a manner more favorable to such
tenant than that performed for or furnished to tenant;
 
  LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
(r) 
The cost alterations of space in the building leased to other tenants;
 
(s) 
The cost of overtime or other expense to landlord in curing its defaults or
performing work expressly provided in this lease to be borne at landlord’s
expenses;
 
(t) 
Capital improvements or expenditures incurred to reduce operating expenses
except that such improvements or expenditures shall be included in operating
expenses to the lesser of the annual amortized amount of said improvements or
expenditures (over the useful life of the improvement or item) or the actual
savings; and
 
(u) 
Ground rent or similar payments to a ground Lessor;
 
(v) 
The cost of removal, abatement, or treatment of asbestos or any other hazardous
substance or gas.
 
 
REAL ESTATE TAXES - EXCLUSIONS
1. 
Inheritance taxes
2. 
Gift taxes
3. 
Transfer taxes
4. 
Franchise taxes
5. 
Excise taxes
6. 
Net income taxes
7. 
Profit taxes
8. 
Capital levies
9. 
Late payment charges and penalties
10. 
Special Assessments levied against property other than real estate. Assessments
payable hereunder may be payable by Tenant in installments if the Landlord is
permitted to do so.
 
Any rental tax or any tax in substitution of a rental tax shall not be excluded.
 
 
EXHIBIT B
CLEANING SPECIFICATIONS
 
 
 
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 [fsnn_ex101-4000.jpg]
 
 

 
 
[fsnn_ex101-4001.jpg]
 
  LL INITIAL____JW________
TENANT INITIAL___GH_____________
 

 
 
 
[fsnn_ex101-4002.jpg]
 
LL INITIAL____JW________
  TENANT INITIAL___GH_____________
 

 
 
EXHIBIT C
RULES AND REGULATIONS
[fsnn_ex101-4003.jpg]
 
 

 
 
 
[fsnn_ex101-4004.jpg]
 
 

 
 
 
[fsnn_ex101-4005.jpg]
 
LL INITIAL____JW________
TENANT INITIAL___GH_____________
 
